Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 1/4/2021.
Herein, claims 1-20 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/22/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10912932 (herein ‘932). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘932 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; and a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive; the hydrophobic therapeutic agent is chosen from paclitaxel, rapamycin, antioxidants, or combinations thereof; the first additive is one of PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan monopalmitates, PEG sorbitan monostearates, or combinations thereof. Instant Claims differ from the ‘932 claims in that Instant Claims further comprise amino acids as a second additive; however, amino acids as a second additive are further disclosed in the patent of the ‘932 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘932 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10912931 (herein ‘931). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘931 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive; the hydrophobic therapeutic agent is chosen from paclitaxel, rapamycin, everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D, antioxidants, or combinations thereof; the first additive is one of PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan monopalmitates, PEG sorbitan monostearates, or combinations thereof. Instant Claims differ from the ‘931 claims in that Instant Claims further comprise amino acids as a second additive; however, amino acids as a second additive are further disclosed in the patent of the ‘931 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘931 claims.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10485959 (herein ‘959). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘959 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘959 claims in that Instant Claims further comprise hydrophobic therapeutic agents everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D, antioxidants and further comprise amino acids as a second additive. However, hydrophobic therapeutic agents comprising analogs of rapamycin, such as everolimus and tacrolimus, and therapeutic agents that includes daunorubicin, doxorubicin and beta-lapachone and amino acids as a second additive are further disclosed in the patent of the ‘959 claims. Furthermore, Instant claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘959 claims are directed to delivering a therapeutic agent to a target site of a blood vessel, wherein a lumen and a blood vessel of which are obvious variants. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘959 claims.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10485958 (herein ‘958). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘958 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘958 claims in that Instant Claims further comprise hydrophobic therapeutic agents everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D, antioxidants and further comprise amino acids as a second additive. However, hydrophobic therapeutic agents comprising analogs of rapamycin, such as everolimus and tacrolimus, and therapeutic agents that includes daunorubicin, doxorubicin and beta-lapachone and amino acids as a second additive are further disclosed in the patent of the ‘958 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘958 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9757544 (herein ‘544).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘544 claims are directed to balloon catheters for delivering a therapeutic agent to a target site comprising an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive; the hydrophobic therapeutic agent is chosen from paclitaxel, rapamycin, antioxidants, or combinations thereof; the first additive is one of PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan monopalmitates, PEG sorbitan monostearates, or combinations thereof; however, Instant claims differ from the ‘544 claims in that the Instant Claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘544 claims are directed to delivering a therapeutic agent to a target site of a tissue, wherein a lumen and a tissue of a vessel wall of which are obvious variants. Further, Instant Claims are directed to a balloon catheter, whereas, ‘544 calims are directed to a medical device, however, claim 7 of the ‘544 claims recite that the medical device is one of a balloon catheter. Further, Instant Claims differ from the ‘931 claims in that Instant Claims further comprise amino acids as a second additive; however, amino acids as a second additive are further disclosed in the patent of the ‘544 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘544 claims

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9737691 (herein ‘691). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘691 claims are directed to balloon catheters for delivering a therapeutic agent to a target site comprising an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘691 claims in that Instant Claims further comprise hydrophobic therapeutic agents everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D, antioxidants and further comprise amino acids as a second additive. However, hydrophobic therapeutic agents comprising analogs of rapamycin, such as everolimus and tacrolimus, and therapeutic agents that includes daunorubicin, doxorubicin and beta-lapachone and amino acids as a second additive are further disclosed in the patent of the ‘691 claims. Furthermore, Instant claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘691 claims are directed to delivering a therapeutic agent to a target site of a blood vessel, wherein a lumen and a blood vessel of which are obvious variants. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘691 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9700704 (herein ‘704).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘704 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘704 claims in that Instant Claims further comprise hydrophobic therapeutic agents such as antioxidants and amino acids as a second additive. However, hydrophobic therapeutic agents comprising antioxidants and amino acids as a second additive are further disclosed in the patent of the ‘704 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘704 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9314598 (herein ‘598).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘598 claims are directed to balloon catheters for delivering a therapeutic agent to a target site comprising an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘598 claims in that Instant Claims further comprise hydrophobic therapeutic agents such as antioxidants and amino acids as a second additive. However, hydrophobic therapeutic agents comprising antioxidants and amino acids as a second additive are further disclosed in the patent of the ‘598 claims. Furthermore, Instant claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘598 claims are directed to delivering a therapeutic agent to a target site of a blood vessel, wherein a lumen and a blood vessel of which are obvious variants. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘598 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8998846 (herein ‘846).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘846 claims are directed to balloon catheters for delivering a therapeutic agent to a target site comprising an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘846 claims in that Instant Claims further comprise hydrophobic therapeutic agents everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D, antioxidants and further comprise amino acids as a second additive. However, hydrophobic therapeutic agents comprising analogs of rapamycin, such as everolimus and tacrolimus, and therapeutic agents that includes daunorubicin, doxorubicin and beta-lapachone and amino acids as a second additive are further disclosed in the patent of the ‘846 claims. Furthermore, Instant claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘846 claims are directed to delivering a therapeutic agent to a target site of a blood vessel, wherein a lumen and a blood vessel of which are obvious variants. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘846 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8414910 (herein ‘910).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘910 claims are directed to balloon catheters for delivering a therapeutic agent to a target site comprising an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive; the hydrophobic therapeutic agent is chosen from paclitaxel, rapamycin, antioxidants, or combinations thereof; the first additive is one of PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan monopalmitates, PEG sorbitan monostearates, or combinations thereof; however, Instant claims differ from the ‘910 claims in that the Instant Claims are directed to delivering a therapeutic agent to a target site of a lumen, whereas, ‘910 claims are directed to delivering a therapeutic agent to a target site of a blood vessel, wherein a lumen and a blood vessel of which are obvious variants. Further, Instant Claims differ from the ‘910 claims in that Instant Claims further comprise amino acids as a second additive; however, amino acids as a second additive are further disclosed in the patent of the ‘910 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘910 claims



Double Patenting (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17141719 (herein ‘719).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant Claims and ‘719 claims are directed to balloon catheters for delivering a therapeutic agent to a target site of a lumen within a human, the balloon catheter comprising: an elongate member having a lumen and a distal end, an expandable balloon attached to the distal end of the elongate member and in fluidic communication with the lumen; a hub attached to the proximal end; and a coating layer overlying an exterior surface of the expandable balloon, wherein: the coating layer comprises a total drug load of a hydrophobic therapeutic agent and a combination of additives comprising a first additive and a second additive. Instant Claims differ from the ‘719 claims in that Instant Claims further comprise hydrophobic therapeutic agents everolimus, tacrolimus, temsirolimus, daunorubicin, doxorubicin, beta-lapachone, biologically active vitamin D and antioxidants. However, hydrophobic therapeutic agents comprising beta-lapachone, biologically active vitamin D and combinations thereof are further disclosed in the specification of the ‘719 claims. Accordingly, Instantly Claimed Invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the ‘719 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 9:00- 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626